Title: To George Washington from William Heath, 16 Oct. 1779 [letter not found]
From: Heath, William
To: Washington, George

Letter not found: from William Heath, 16 Oct. 1779. On this date, GW’s secretary Robert Hanson Harrison wrote Heath: “I have the honor to acknowledge the receipt of your Letter to His Excellency of this Evening. The General approves of the measures you have taken, in consequence of the movements of the Enemy, and thinks nothing more can be necessary upon the occasion” (MHi: Heath Papers).